DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on August 11, 2022. No claims have been amended and canceled. Claims 1-20 remain pending in the application.
The previous claim 6 objection has been withdrawn. However, for the examination purpose, the Examiner has considered the conjunction term “or” for claim 6. 
The Examiner maintains the previous rejection of claims 1-15 rejection under 112 (b) and 101. (See the reason under Response to Argument section).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          For example, claim 1 recites the limitation of “the distributed service-oriented application comprising: portions of the distributed computer system”. This limitation renders the claim indefinite because it is unclear how an “application” can comprise portions of a distributed computer system; the specification merely discloses in ¶ [0053] that “the distributed service-oriented application” is software. Therefore, the limitation is unclear. Please clarify.
          Dependent claims 2-15 are also rejected due to their dependency on independent claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 do not fall within at least one of the four categories of patent eligible subject matter. 
          As per independent claim 1, “an improved distributed service-oriented application comprising: portions of the distributed computer system…” is recited. However, it appears that one of ordinary skill in the art could interpret an improved distributed service-oriented application as software per se. According to the instant application specification,¶ [0053] discloses that “A distributed service-oriented application can be considered to be a collection of various different services, referred to as "service instances," that cooperate to implement a distributed application. The services are each implemented by one or more service instantiations, or service executables, that run within servers, or within virtual machines executing within servers, of one or more distributed computer systems.” Such language points to software per se when there is no language in the claim or specification by which the claim elements can be made functional and statutory. A person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed distributed service-oriented application comprising: portions of the distributed computer system merely executable functions, which is non-statutory. Therefore, the claim is not limited to statutory subject matter and is therefore nonstatutory (Examiner respectfully suggests that the claim should be amended to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “a CPU coupled to a memory.”  
         Dependent claims 2-15 are also rejected because they do not cure the deficiencies of their respective parent claim 1.             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US. Pat. No. 10,320,891 B2, hereinafter Agarwal) in view of Jansson et al. (US. Pat. No. 9, 258,379 B2, hereinafter Jansson).

Regarding claim 1. 
             Agarwal teaches an improved distributed service-oriented application that operates within a distributed computer system having multiple computer systems, communications networks (Agarwal teaches in [Abstract], [Col. 1, lines 10-15 and lines 36-41] distributed computer systems and distributed service applications that execute within distributed computer systems and, in particular, to integrated application-aware load balancing components of a distributed service application…, compute-intensive distributed applications across multiple networked computer systems by providing users with the ability to execute large, distributed applications across multiple distributed computer centers located in different geographical locations), and data- storage devices and providing computational environments (Agarwal teaches in [Col. 11, lines 59-64] the distributed services 814 include a distributed-resource scheduler that assigns virtual machines to execute within particular physical servers and that migrates virtual machines in order to most effectively make use of computational bandwidths, data-storage capacities, and network capacities of the physical data center), the distributed service-oriented application comprising: portions of the distributed computer system that run the distributed service-oriented application, multiple application nodes, each implemented in one of the computational environments provided by the distributed computer system (Agarwal teaches in [Col. 18, lines 46-53] all or a portion of the set of VIPs 514 (Virtual IP addresses) are distributed among the computational nodes (i.e., multiple application nodes) controlled by a distributed service application. The VIPs are mapped by the distributed computer system to internal IP addresses of distributed-computer-system computational nodes. The set of VIPs 514 (Virtual IP addresses) is essentially one of many computational resources provided by the distributed computer system to the distributed service application), and each comprising a stateless-communications layer that provides a connection between the application node and external users of the distributed service-oriented application through which the stateless-communications layer receives requests from the external users (note that the term stateless-communication has been interpreted as Representational State Transfer ("REST") protocol per Applicant’s disclosure [0053] and Examiner has equated the term remote user or clients to “the external users”. Agarwal teaches in [Col. 18, lines 21-34] an example of a distributed service application is an online, web-based banking-services application that provides a well-defined set of banking services that can be accessed by remote users through a web-browser-displayed set of web pages when a remote user inputs a service request and the user's web browser initiates transmission of a service-request message to the online banking-services application via a URL embedded in the web page that is transformed to an IP address that serves as the destination for the service-request message. In many cases, the communications protocol used to implement the distributed service application is a REST (i.e., stateless communication protocol) communications interface based on the hypertext transfer protocol (“HTTP”) and further, Agarwal teaches in [Col. 18, lines 60-66] FIG. 15B illustrates one approach to balancing the load of request messages from remote clients (i.e., the external users) across multiple computational nodes controlled by a distributed service application. In this approach, an external load balancer (“ELB”) 1520 is used to distribute connection requests from remote user devices among the computational nodes controlled by the distributed service application), but Agarwal does not explicitly teach an actors layer that provides an execution environment for multiple actors and a message-passing connection between each actor and the stateless-communications layer as well as between each actor and actors executing in external application nodes, and a data-grid layer that provides persistent data storage to each actor; and a workload-balancing monitor that employs actor-cluster identification and actor- cluster redistribution.
         However, Jansson teaches an actors layer that provides an execution environment for multiple actors and a message-passing connection between each actor and the stateless-communications layer as well as between each actor and actors executing in external application nodes, and a data-grid layer that provides persistent data storage to each actor (Jansson teaches in [Col. 2, lines 11-20] and [Col. 3, lines 32-35 and lines 63-64] providing application server platform for applications that utilize telecom-based functionality. A system for providing an application server for telecom-based applications can include an application server that includes a session initiation protocol (SIP) adapter. The SIP adapter can use a connection oriented protocol and provides interactions with application code in an actor of said application server by means of asynchronized SIP protocol events. The SIP adapter can also provide stateless node mapping to a stateful server node (i.e., external application node) hosting a specific session for the actor and further indicates how the actor performs different function. For example, actor specific store with isolated view of data written by this actor; see also Storage Service: feature managing cluster storage); and a workload-balancing monitor that employs actor-cluster identification and actor- cluster redistribution (Jansson teaches in [Col. 15, lines 1-17] a session handling actor is provided and can provide a best practice to dispatch the event and load of signaling. As shown in FIG. 11, a router actor 1100 can be established to dispatch an initial event to different session handling actors 1102, 1104, 1106… (i.e., employs actor-cluster), and overriding the protocol router criteria to have more load dispatching mechanism according the application context. Note that the load dispatching provided by the session handling actor to distribute and monitor the load balancing).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor in a storage service based on a load balancing signal ([Co.2, lines 11-20] and [Col. 15, lines 1-17]) into the teachings of Agarwal invention. 
        One would have been motivated to do so since, this system allows state management and concurrency to be implemented as an actor-based model, thus allowing multiple protocols to be consumed in single process, applications sessions to span multiple environments and protocols and programming model to be decoupled from any particular protocol entry point. The system eliminates server headers, so as to reduce the message size for mobile networks or to increase security in an efficient manner.
Regarding claim 2. 
        Agarwal teaches wherein each computational environment is one of: a discrete computer system; an aggregation of two or more discrete computer systems; a virtual machine; an aggregation of one or more virtual machines; a container; an aggregation of one or more containers; and a computational environment provided by a virtual machine or container (Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen “a virtual machine”. Agarwal teaches in [Col. 11, lines 59-63] the distributed services 814 include a distributed-resource scheduler that assigns virtual machines to execute within particular physical servers and that migrates virtual machines in order to most effectively make use of computational bandwidths.). 

Regarding claim 15. 
         Jansson further teaches wherein each actor can access persistent data stored by the actor into a distribute data grid accessed through a data- grid layer of an application node from any of the application nodes of the distributed service- oriented application in which the actor is currently executing and wherein each actor can send messages to, and receive messages from, and other actor in the distributed service-oriented application from any of the application nodes of the distributed service-oriented application in which the actor is currently executing (Jansson teaches in [Col. 2, lines 11-20] and [Col. 3, lines 32-35 and lines 63-64] providing application server platform for applications that utilize telecom-based functionality. A system for providing an application server for telecom-based applications can include an application server that includes a session initiation protocol (SIP) adapter. The SIP adapter can use a connection oriented protocol and provides interactions with application code in an actor of said application server by means of asynchronized SIP protocol events. The SIP adapter can also provide stateless node mapping to a stateful server node (i.e., external application node) hosting a specific session for the actor and further indicates how the actor performs different function. For example, actor specific store with isolated view of data written by this actor; see also Storage Service: feature managing cluster storage); 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor in a storage service based on a load balancing signal ([Co.2, lines 11-20] and [Col. 15, lines 1-17]) into the teachings of Agarwal invention. One would have been motivated to do so since, this system allows state management and concurrency to be implemented as an actor-based model, thus allowing multiple protocols to be consumed in single process, applications sessions to span multiple environments and protocols and programming model to be decoupled from any particular protocol entry point in an efficient manner.
Regarding claim 16.
         Agarwal teaches a method for optimizing an improved distributed service-oriented application that operates within a distributed computer system having multiple computer systems, communications networks (Agarwal teaches in [Col. 2, lines 34-53] the  integrated application-aware load-balancing component includes a layer-4 load-balancing subcomponent that distributes communications connections initiated by remote client computers among computational nodes within the distributed computer system in order to balance the computational load applied to the distributed application and distributed computer system by the remote client computers), and data-storage devices and providing computational environments for multiple application nodes (Agarwal teaches in [Abstract] cluster nodes within the distributed computer system in order to enhance balancing of the computational load applied to the distributed service application and distributed computer system by the remote client computers). Agarwal does not include the term “actor” in the nodes and thus, Agarwal does not explicitly teach each providing execution environments for multiple actors, the method comprising: monitoring metric data for each of successive monitoring periods; and 
      at the end of each monitoring period, redistributing actors among the application nodes to even the estimated workload portions handled by each application node by using actor- cluster identification and actor-cluster redistribution. 
         However, Jansson teaches each providing execution environments for multiple actors, the method comprising: monitoring metric data for each of successive monitoring periods (Jansson teaches in [Col. 15, lines 1-17] a session handling actor is provided and can provide a best practice to dispatch the event and load of signaling. As shown in FIG. 11, a router actor 1100 can be established to dispatch an initial event to different session handling actors 1102, 1104, 1106… (i.e., employs actor-cluster), and overriding the protocol router criteria to have more load dispatching mechanism according the application context. Note that the load dispatching provided by the session handling actor to distribute and monitor the load balancing further teaches in [Col. 3, lines 19-23] runtime properties (i.e.., monitoring period) provided by the Actor Container. Actor Container: Set of bundles and function responsible for providing APIs and runtime environment for actor based applications); and 
      at the end of each monitoring period, redistributing actors among the application nodes to even the estimated workload portions handled by each application node by using actor- cluster identification and actor-cluster redistribution (Jansson teaches in [Col. 3, lines 15-35] the actor is grouped (i.e., clustered in different amount and purposes. For example, actor mode, actor container, actor link, actor store actor protocol extension these all are actor-clusters in a distribution form to perform similar function as the claimed feature). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor in different cluster group ([Col. 3, lines 15-35]) into the teachings of Agarwal invention. One would have been motivated to do so in order to effectively recover the clusters from failures especially, in network partitions. 

Regarding claim 17. 
          Agarwal in view of Jansson further teaches wherein each application node is implemented in one of the computational environments provided by the distributed computer system (Agarwal teaches in [Col. 2, lines 34-53] the  integrated application-aware load-balancing component includes a layer-4 load-balancing subcomponent that distributes communications connections initiated by remote client computers among computational nodes within the distributed computer system in order to balance the computational load applied to the distributed application and distributed computer system by the remote client computers); and wherein each application node comprises a stateless-communications layer that provides a connection between the application node and external users of the distributed service-oriented application through which the stateless-communications layer receives requests from the external users, associating a stateless-protocol endpoint with each request (note that the term stateless-communication has been interpreted as Representational State Transfer ("REST") protocol per Applicant’s disclosure [0053] and Examiner has equated the term remote user or clients to “the external users”. Agarwal teaches in [Col. 18, lines 21-34] an example of a distributed service application is an online, web-based banking-services application that provides a well-defined set of banking services that can be accessed by remote users through a web-browser-displayed set of web pages when a remote user inputs a service request and the user's web browser initiates transmission of a service-request message to the online banking-services application via a URL embedded in the web page that is transformed to an IP address that serves as the destination for the service-request message. In many cases, the communications protocol used to implement the distributed service application is a REST (i.e., stateless communication protocol) communications interface based on the hypertext transfer protocol (“HTTP”), an actors layer that provides an execution environment for multiple actors and a message-passing connection between each actor and the stateless-communications layer as well as between each actor and actors executing in external application nodes, and a data-grid layer that provides persistent data storage to each actor (Jansson also teaches in [Col. 2, lines 11-20] and [Col. 3, lines 32-35 and lines 63-64] providing application server platform for applications that utilize telecom-based functionality. A system for providing an application server for telecom-based applications can include an application server that includes a session initiation protocol (SIP) adapter. The SIP adapter can use a connection oriented protocol and provides interactions with application code in an actor of said application server by means of asynchronized SIP protocol events. The SIP adapter can also provide stateless node mapping to a stateful server node (i.e., external application node) hosting a specific session for the actor and further indicates how the actor performs different function. For example, actor specific store with isolated view of data written by this actor; see also Storage Service: feature managing cluster storage).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor in a storage service based on a load balancing signal and a system of managing storage services in a cluster actor specific ([Co.2, lines 11-20] and [Col. 3, lines 32-35 and lines 63-64]) into the teachings of Agarwal invention. One would have been motivated to do so in order to the system eliminates server headers by balancing the load on one storage, so that the work load can be reduced and the performance of the device increased significantly. 
Claims 3-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Jansson further in view of Briggs (US. Pub. No. 2016/0085738 A1, hereinafter Briggs).
Regarding claim 3. Agarwal in view of Jansson teaches the improved distributed service-oriented application of claim 1. 
      Agarwal in view of Jansson does not explicitly teach wherein each actor within each application node of the distributed service-oriented application has a virtual actor address that is unique among the actors executing within the multiple application nodes. 
         However, Briggs teaches wherein each actor within each application node of the distributed service-oriented application has a virtual actor address that is unique among the actors executing within the multiple application nodes (Briggs teaches in ¶ [0069] the mapping table identifies the physical locations for all of the activated actor modules, at any given time, e.g., by mapping the virtual addresses of these actor modules to the corresponding physical addresses of these modules and further teaches in ¶ [0095] that the actor modules associated with a cloud-side application module may be conceptualized as a set of nodes within a graph. The links between the nodes represent dependencies among the actor modules).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Briggs by including actor module which can provide actor address ([0069] and [0095]) into the teachings of Agarwal in view of Jansson invention. One would have been motivated to do so in order to provide a professional physical location so that the user can easily obtain the correct data based on the provided virtual physical address without additional input. 
Regarding claim 4.
          Jansson further teaches wherein each message has a type and wherein each actor provides an indication of the types of messages that the actor is able to receive and process (Jansson teaches in claim 1, a plurality of actors wherein each actor owns one of said plurality of call state objects and wherein each actor comprises application code for handling the call associated with the call state object owned by the actor. Also, see [Col. 8, lines 50-67 and Col. 9, lines 1-6]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Briggs by including plurality of actors to perform  plurality of call state objects (Claim 1) into the teachings of Agarwal in view of Briggs invention. One would have been motivated to do so since, this helps the system to allow a protocol extension to decorate an incoming/outgoing event from/to an actor. The TCAP adapter can collect a dialogue event and multiple component events in the same dialogue and put the events into a cache, so as to enhance performance and ensure correct order of the message that  the actor received.  
Regarding claim 5. 
         Agrawal further teaches wherein, when the stateless-communications layer of an application node receives a request from an external user (Agarwal teaches in [Abstract] communications connections initiated by remote client (i.e., external user) computers among computational nodes within the distributed computer system in order to balance the computational load applied to the distributed application and distributed computer system by the remote client computers and locally computes weights for each computational node and redistributes client requests according to the computed weights among cluster nodes within the distributed computer system in order to enhance balancing of the computational load applied to the distributed service application), the stateless communications layer: associates the request with a stateless-protocol endpoint (note that the distributed service application is a REST (i.e., stateless-communication) communications because it describes a process or function that doesn’t store information about the status of the network and therefore, Agarwal teaches in [Col. 18, lines 25-34] a remote user (i.e., external user) inputs an input to a particular web-page feature that invokes a particular service, the user's web browser initiates transmission of a service-request message to the online banking-services application via a URL embedded in the web page that is transformed to an IP address that serves as the destination for the service-request message, the communications protocol used to implement the distributed service application is a REST (i.e., stateless-communication) communications interface based on the hypertext transfer protocol (“HTTP”)); 
        determines whether the request can be handled locally within the application node or whether to forward the request to an external application node (Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has addressed both of the alternative limitations. Agarwal teaches in [Abstract] determining that the distributed computer system by the remote client computers. The integrated application-aware load-balancing component additionally includes a layer-7 load-balancing subcomponent that periodically and locally computes weights for each computational node (i.e., application node) and redistributes client requests according to the computed weights among cluster nodes within the distributed computer system in order to enhance balancing of the computational load applied to the distributed service application and distributed computer system by the remote client computers and further teaches in [Col. 24, lines 6-15] when one of the nth computational nodes has fewer current connections (i.e., the computational nodes with the fewer or fewest current connection is equivalent to the claimed “external application node”) than all of the other computational nodes, the next received connection-request message should be forwarded by the leader node 1803 to that the nth node with fewest current connections…); and 
           when the request is determined to be forwarded to an external application node, forwards the request to the stateless-communications layer of the external application node (Agrawal teaches in [Col. 23, lines 48-67 and Col. 24, lines 1-15] a remote client computer 1838 sends an initial connection-request message 1839 through the Internet 1836 to the VIP corresponding to a particular service or set of services that the remote client computer wishes to access…, when one of the nth computational nodes has fewer current connections (i.e., the computational nodes with the fewer or fewest current connection is equivalent to the claimed “external application node”) than all of the other computational nodes, the next received connection-request message should be forwarded by the leader node 1803 to that the nth node with fewest current connections…, the service request to another computational node of the nth computational nodes for processing (i.e., fewest current connection node equivalent to the claimed “external application node”)). Agrawal in view of Briggs does not explicitly teach when request is determined to be handled locally, passes a corresponding message to an actor executing within the actors layer of the application node.
         However, Jansson teaches when request is determined to be handled locally, passes a corresponding message to an actor executing within the actors layer of the application node (Jansson teaches in claim 1, a plurality of call state objects hosted on the plurality of stateful server nodes, each of said plurality of call state objects corresponding to one of said plurality of calls; a plurality of actors wherein each actor owns one of said plurality of call state objects and wherein each actor comprises application code for handling the call associated with the call state object owned by the actor. Also, see [Col. 8, lines 50-67 and Col. 9, lines 1-6]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Briggs by including plurality of actors to perform  plurality of call state objects (Claim 1) into the teachings of Agarwal in view of Briggs invention. One would have been motivated to do so since, this helps the system to allow a protocol extension to decorate an incoming/outgoing event from/to an actor so that the system enhanced and the performance of the network communication improved in an efficient manner. 
Regarding claim 6. 
         Jansson further teaches wherein, in determining whether the request can be handled locally within the application node, the stateless-communications layer identifies whether an actor executing in the actor layer of the application node has indicated that the actor can receive and process a message of a type corresponding to the type of request and ,or stateless-protocol endpoint associated with the request (Jansson teaches in [Col. 8, lines 53-63] although current dialogues will likely be lost, new triggered dialogues can be routed into healthy nodes. A plurality of application server instances 600, 602, 604 are shown, each with their own actors 606, 608, 610 and TCAP adapters 612, 614, 616. At 618, actor 608 sends a TCAP message to TE HD node2 620…, and the actor can send out TCAP message with a new dialogue ID, and the new dialogue can be routed 622 to a healthy TCAP adapter 616 in a different application server instance. Here the claim lists alternative feature. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. Therefore, the prior art of record addressed only the message type).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including message type in a dialog within the actor ([Col. 8, lines 53-63]) into the teachings of Agarwal in view of Briggs invention. One would have been motivated to do so since, this system eliminates unnecessary messages from server headers, so as to reduce the message size for networks and improves the network bandwidth in an efficient manner. 

Regarding claim 11. Agarwal in view of Jansson further in view of Briggs teaches the improved distributed service-oriented application of claim 4. 
           Agarwal in view of Jansson further teaches wherein the workload- balancing monitor collects message-passing metrics from the distributed service-oriented application for each of successive monitoring periods and uses the collected message-passing metrics, at the end of each monitoring period, to rebalance workload across the application nodes (Agarwal teaches in [Col. 2, lines 34-53] the  integrated application-aware load-balancing component includes a layer-4 load-balancing subcomponent that distributes communications connections initiated by remote client computers among computational nodes within the distributed computer system in order to balance the computational load applied to the distributed application and distributed computer system by the remote client computers and further Jansson teaches in [Col. 15, lines 1-17] a session handling actor is provided and can provide a best practice to dispatch the event and load of signaling. As shown in FIG. 11, a router actor 1100 can be established to dispatch an initial event to different session handling actors 1102, 1104, 1106… (i.e., employs actor-cluster), and overriding the protocol router criteria to have more load dispatching mechanism according the application context. Note that the load dispatching provided by the session handling actor to distribute and monitor the load balancing).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor which can handle the session ([Col. 15, lines 1-17]) into the teachings of Agarwal by including integrated application-aware load-balancing component includes a layer-4 load-balancing ([Col. 2, lines 34-53]) further into the teachings of Briggs invention. One would have been motivated to do so since, this system uses the computed weights to redistribute messages transmitted to the distributed computer system by the remote processor-controlled client devices, directed to the distributed application, and received by multiple computational nodes among multiple computational nodes in order to balance the computational load applied to the distributed computer system by the remote processor-controlled client devices and thus helps to avoid the computational overhead, delays, and complexities associated with recovering from leader failures, by redistributing leadership roles in anticipation of computational-node failures in an efficient manner.

Regarding claim 12.
         Agrawal teaches wherein the workload-balancing monitor rebalances workload by one or more of: readjusting policies that control message transmission by stateless-communications layers of the application nodes in response to received external-user requests: increasing or decreasing the number of application nodes; and redistributing actors across the application nodes (Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen “increasing or decreasing the number of application nodes”. Agrawal teaches in [Col. 2, lines 1-24] generally provide effective balancing of the total workload applied by remote clients to the distributed service application among the many different servers or virtual servers within a distributed computer system on which the distributed service application runs…., external load balancers (“ELBs”) are relatively expensive, complicated to set up and operate, and are generally unable to be easily scaled as the number of servers or virtual servers that execute a distributed service application increase).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Jansson further in view of Briggs and further in view of Bellomo et al. (US. Pub. No. 2018/0157543 A1, hereinafter Bellomo).

Regarding claim 7. Agarwal in view of Jansson further in view of Briggs teaches the improved distributed service-oriented application of claim 4 .
       Agarwal in view of Jansson further in view of Briggs does not explicitly teach wherein each actor has a mailbox from which the actor receives messages and to which the actor posts messages for transmission to the stateless-communications layer of the application node in which the actor executes and to other actors executing in the application node in which the actor executes or in other application nodes of the distributed service-oriented application.
       However, Bellomo teaches wherein each actor has a mailbox from which the actor receives messages and to which the actor posts messages for transmission to the stateless-communications layer of the application node in which the actor executes and to other actors executing in the application node in which the actor executes or in other application nodes of the distributed service-oriented application (Bellomo teaches in ¶ [0029]-[0030] set of listeners 132 receive messages from actors 134 in order to track the current state of each actor 134. States are dependent on the actor type. For example, an HTTP actor that is programmed to call external systems may have states such as waiting, making request, waiting for response, processing response, and the like and each actor 134 performs a behavior (e.g., making request, processing response) and has a state, a mailbox, children, and a supervisor. The order processor actor 136 receives messages from the listener service 120. Also, see ¶ [0048] and ¶ [0050] the email message actor 216 listens for messages to appear in the mailbox 226).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bellomo by including an actor with a mailbox system for the message ([0029]-[0030], [0048] and [0050]) into the teachings of Agarwal in view of Jansson further in view of Briggs invention. One would have been motivated to do so in order to the server allows a self-contained application including a unit to visualize actor interactions, ability to introduce new-actor and message definitions from outside of the current system, ability to dynamically modify characteristics of an actor system without requiring restart of the actor system, a common set of listeners to consume data and a common set of handlers to introduce messages into the system.
Regarding claim 8.
        Bellomo further teaches wherein each actor receives and processes one message at a time (Bellomo teaches in ¶ [0033] actor that processes email messages, a defer actor that receives a message, waits a pre-defined amount of time (i.e., one message at a time), and forwards the message, and the like).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bellomo by including a system of processing a message in a predetermined amount of time ([0033]) into the teachings of Agarwal in view of Jansson further in view of Briggs invention. One would have been motivated to do so in order to effectively monitoring the actors by a limited amount of time to logging to the system and terminating the actors if they passed the predetermined amount of time and thus helps to protect the actor message from being accessed by unintended users. 
Regarding claim 9. 
            Bellomo further teaches wherein an actor processes a received message by: 39selecting a behavior corresponding to the type of the received message (Bellomo further teaches in ¶ [0035] that the ability to lookup a sending actor by message type,(i.e., actor selecting the message based on the type) lookup a receiving actor by message type, an ability to run reports on actor analytics, message analytics, and/or messaging auditing. Actor analytics may include an actor implementation and actor count); and
           executing the selected behavior (Bellomo further teaches in ¶ [0035] actor analytics may include an actor implementation and actor count based on the message type lookup).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bellomo by including a system of implementing the actor analysis based on the message type ([0035]) into the teachings of Agarwal in view of Jansson further in view of Briggs invention. One would have been motivated to do so since, this system includes the ability to lookup a sending actor and a receiving actor by message type and thus helps to run reports on actor analytics, message analytics, and/or messaging auditing in the actor communication system in an efficient manner.
Regarding claim 10.
         Bellomo in view of Jansson teaches wherein, during execution of a behavior, an actor may post messages, create one or more new actors, and retrieve data from the data-grid layer of the application node (Bellomo teaches in ¶ [0030] that each actor 134 performs a behavior (e.g., making request, processing response) and has a state, a mailbox, children, and a supervisor. The order processor actor 136 receives messages from the listener service 120. The order poster actor 138 sends messages to external systems for subsequent processing and further Jansson teaches in [Col. 3, lines 32-35 and lines 63-64] the SIP adapter can also provide stateless node mapping to a stateful server node (i.e., external application node) hosting a specific session for the actor and further indicates how the actor performs different function. For example, actor specific store with isolated view of data written by this actor; see also Storage Service: feature managing cluster storage).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bellomo by including an actor with a mailbox system for the message ([0030]) into the teachings of Jansson by including stateless node mapping to a stateful server node (i.e., external application node) ([Col. 3, lines 32-35 and lines 63-64]) into the teachings of Agarwal further in view of Briggs invention. One would have been motivated to do so in order to the server allows a self-contained application including a unit to visualize actor interactions, ability to introduce new-actor and message definitions from outside of the current system, ability to dynamically modify characteristics of an actor system without requiring restart of the actor system, a common set of listeners to consume data and a common set of handlers to introduce messages into the system.


Claim a is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Jansson further in view of Briggs and further in view of Edge et al. (US. Pub. No. 2021/0019325 A1, hereinafter Edge).

Regarding claim 13. Agarwal in view of Jansson further in view of Briggs teaches the improved distributed service-oriented application of claim 12.
        Agarwal in view of Jansson further in view of Briggs does not explicitly teach wherein the workload-balancing monitor redistributes actors across the application nodes by: generating a graph having actor nodes, stateless-protocol-endpoint nodes, and edges connecting pairs of nodes, each edge weighted by the numbers of messages passed between the nodes connected by the edge; determining actor clusters within the graph; applying a workload-distribution-estimation method to the graph to estimate portions, handled by each actor, of a total workload applied to the distributed service-oriented application during a monitoring interval; determining an estimate of portions of the total workload handled by the actor clusters; and redistributing the actor clusters across the application nodes so that the estimated workload portions handled by the actor clusters are distributed as evenly as possible across the application nodes. 
       However, Edge teaches generating a graph having actor nodes, stateless-protocol-endpoint nodes, and edges connecting pairs of nodes, each edge weighted by the numbers of messages passed between the nodes connected by the edge (Edge teaches in ¶ [0074] generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, where each of the plurality of nodes corresponds to the actor or the object, and where an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest); 
    determining actor clusters within the graph (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes);
      applying a workload-distribution-estimation method to the graph to estimate portions, handled by each actor, of a total workload applied to the distributed service-oriented application during a monitoring interval (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes representing the actors performing those actions and the objects being acted upon, the graph may be between actor nodes whenever both actors perform the same action of interest on the same object in the same time window (i.e., time interval));
        determining an estimate of portions of the total workload handled by the actor clusters (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes and further teaches in ¶ [0079] transition probability for the next step in each random walk may be the product of the proportional weight of the outbound edge under consideration (from the total weight of all incident edges) and a parameter that may bias the search towards a given balance (i.e., estimate the total workload) of breadth-first and depth-first traversal); and 
     redistributing the actor clusters across the application nodes so that the estimated workload portions handled by the actor clusters are distributed as evenly as possible across the application nodes (Edge teaches in ¶ [0031] averaging may be appropriate when the activity of interest is independent and identically distributed, this is rarely the case. For many activities, the actors in an activity system comprise a network and are subject to network effects (e.g., positive network externalities in which each additional actor confers benefits to the existing actor base) and the distribution of activity outcomes—that 80% of the effects come from 20% of the causes (e.g., the actions of actors)—conflicts with the assumption that activity is identically distributed (i.e., evenly distributed) across the population).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Edge by including a system of generating a graph data ([0074]) into the teachings of Agrawal in view of Jansson further in view of Briggs invention. One would have been motivated to do so in order to the user can analyze the data collected earlier to extract information concerning the actor, the action, the object, and the time representing a unit-level contribution to the overall activity. The discrete edge relations are replaced by a continuous notion of relatedness based on distance or similarity, allowing the relatedness of any pair of nodes to be measured directly even if they lack a connecting edge in the original graph structure.
Regarding claim 14. 
        Jansson in view of Edge further teaches dividing each of one or more actor clusters into two or more smaller actor clusters in order to even the estimated workload portions among the actor clusters prior to redistributing the actor clusters across the application nodes (Jansson teaches in [[Col. 3, lines 15-35] the actor is grouped (i.e., clustered in different amount and purposes. For example, actor mode, actor container, actor link, actor store actor protocol extension these all are actor-clusters in a distribution form to perform similar function as the claimed feature and further Edge teaches in ¶ [0031] averaging may be appropriate when the activity of interest is independent and identically distributed, this is rarely the case. For many activities, the actors in an activity system comprise a network and are subject to network effects (e.g., positive network externalities in which each additional actor confers benefits to the existing actor base) and the distribution of activity outcomes—that 80% of the effects come from 20% of the causes (e.g., the actions of actors)—conflicts with the assumption that activity is identically distributed (i.e., evenly distributed) across the population).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor in different cluster group ([Col. 3, lines 15-35]) into the teachings of Edge by including a system of identically distribution of data further into the teachings of Agarwal in view of Briggs invention. One would have been motivated to do so in order to effectively recover the clusters from failures especially, in network partitions. 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Jansson further in view of Briggs and further in view of Edge.
Regarding claim 18. Agarwal in view of Jansson teaches the method of claim 17.
         Agarwal in view of Jansson does not explicitly teach wherein actors are redistributed by: generating a graph having actor nodes, stateless-protocol-endpoint nodes, and edges connecting pairs of nodes, each edge weighted by the numbers of messages passed between the nodes connected by the edge; determining actor clusters within the graph; applying a workload-distribution-estimation method to the graph to estimate portions, handled by each actor, of a total workload applied to the distributed service-oriented application during a monitoring interval; determining an estimate of portions of the total workload handled by the actor clusters: and redistributing the actor clusters across the application nodes so that the estimated workload portions handled by the actor clusters are distributed as evenly as possible across the application nodes. 
       However, Edge teaches wherein actors are redistributed by: generating a graph having actor nodes, stateless-protocol-endpoint nodes, and edges connecting pairs of nodes, each edge weighted by the numbers of messages passed between the nodes connected by the edge (Edge teaches in ¶ [0074] generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, where each of the plurality of nodes corresponds to the actor or the object, and where an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest); 
      determining actor clusters within the graph (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes);
        applying a workload-distribution-estimation method to the graph to estimate portions, handled by each actor, of a total workload applied to the distributed service-oriented application during a monitoring interval (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes representing the actors performing those actions and the objects being acted upon, the graph may be between actor nodes whenever both actors perform the same action of interest on the same object in the same time window (i.e., time interval));
        determining an estimate of portions of the total workload handled by the actor clusters (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes and further teaches in ¶ [0079] transition probability for the next step in each random walk may be the product of the proportional weight of the outbound edge under consideration (from the total weight of all incident edges) and a parameter that may bias the search towards a given balance (i.e., estimate the total workload) of breadth-first and depth-first traversal); and 
     redistributing the actor clusters across the application nodes so that the estimated workload portions handled by the actor clusters are distributed as evenly as possible across the application nodes (Edge teaches in ¶ [0031] averaging may be appropriate when the activity of interest is independent and identically distributed, this is rarely the case. For many activities, the actors in an activity system comprise a network and are subject to network effects (e.g., positive network externalities in which each additional actor confers benefits to the existing actor base) and the distribution of activity outcomes—that 80% of the effects come from 20% of the causes (e.g., the actions of actors) conflicts with the assumption that activity is identically distributed (i.e., evenly distributed) across the population).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Edge by including a system of generating a graph data ([0074]) into the teachings of Agrawal in view of Jansson invention. One would have been motivated to do so in order to the user can analyze the data collected earlier to extract information concerning the actor, the action, the object, and the time representing a unit-level contribution to the overall activity. The discrete edge relations are replaced by a continuous notion of relatedness based on distance or similarity, allowing the relatedness of any pair of nodes to be measured directly even if they lack a connecting edge in the original graph structure.

Regarding claim 20. 
          Agarwal teaches a physical data-storage device that stores computer instructions that, when executed by processors within a distributed computer system having multiple computer systems (Agarwal teaches in [Col. 2, lines 34-53] the  integrated application-aware load-balancing component includes a layer-4 load-balancing subcomponent that distributes communications connections initiated by remote client computers among computational nodes within the distributed computer system in order to balance the computational load applied to the distributed application and distributed computer system by the remote client computers), communications networks, and data-storage devices and providing computational environments for multiple application nodes of a distributed service-oriented application (Agarwal teaches in [Abstract] cluster nodes within the distributed computer system in order to enhance balancing of the computational load applied to the distributed service application and distributed computer system by the remote client computers. The integrated application aware load balancing component additionally includes a layer - 7 load balancing subcomponent that periodically and locally computes weights for each computational node and redistributes client requests according to the computed weights among cluster nodes within the distributed computer system in
order to enhance balancing of the computational load applied to the distributed service application and distributed computer system by the remote client computers). Agarwal does not explicitly teach each providing execution environments for multiple actors of the distributed service-oriented application, control the distributed service-oriented application to: monitor metric data for each of successive monitoring periods.  
       However, Jansson teaches each providing execution environments for multiple actors of the distributed service-oriented application, control the distributed service-oriented application to: monitor metric data for each of successive monitoring periods (Jansson teaches in [Col. 15, lines 1-17] a session handling actor is provided and can provide a best practice to dispatch the event and load of signaling. As shown in FIG. 11, a router actor 1100 can be established to dispatch an initial event to different session handling actors 1102, 1104, 1106… (i.e., employs actor-cluster), and overriding the protocol router criteria to have more load dispatching mechanism according the application context. Note that the load dispatching provided by the session handling actor to distribute and monitor the load balancing further teaches in [Col. 3, lines 19-23] runtime properties (i.e.., monitoring period) provided by the Actor Container. Actor Container: Set of bundles and function responsible for providing APIs and runtime environment for actor based applications).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jansson by including an actor in a storage service based on a load balancing signal ([Co.2, lines 11-20] and [Col. 15, lines 1-17]) into the teachings of Agarwal invention. One would have been motivated to do so since, this system allows state management and concurrency to be implemented as an actor-based model, thus allowing multiple protocols to be consumed in single process, applications sessions to span multiple environments and protocols and programming model to be decoupled from any particular protocol entry point. The system eliminates server headers, so as to reduce the message size for mobile networks or to increase security in an efficient manner.
        Agarwal in view of Jansson does not explicitly teach 42F676at the end of each monitoring period, redistribute actors among the application nodes to even the estimate workload portions handled by each application node by generating a graph having actor nodes, stateless-protocol-endpoint nodes, and edges connecting pairs of nodes, each edge weighted by the numbers of messages passed between the nodes connected by the edge; determining actor clusters within the graph; applying a workload-distribution-estimation method to the graph to estimate portions, handled by each actor, of a total workload applied to the distributed service-oriented application during a monitoring interval; determining an estimate of portions of the total workload handled by the actor clusters; and redistributing the actor clusters across the application nodes so that the estimated workload portions handled by the actor clusters are distributed as evenly as possible across the application nodes by using actor-cluster identification and actor-cluster redistribution.
       However, Edge teaches at the end of each monitoring period, redistribute actors among the application nodes to even the estimate workload portions handled by each application node by generating a graph having actor nodes, stateless-protocol-endpoint nodes, and edges connecting pairs of nodes, each edge weighted by the numbers of messages passed between the nodes connected by the edge (Edge teaches in ¶ [0035] graphs (otherwise known as networks or topologies) are fundamental mathematical structures that model pairwise relationships between objects. They are comprised of nodes and further teaches in ¶ [0074] generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, where each of the plurality of nodes corresponds to the actor or the object, and where an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest); 
           determining actor clusters within the graph (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes); 
         applying a workload-distribution-estimation method to the graph to estimate portions, handled by each actor, of a total workload applied to the distributed service-oriented application during a monitoring interval (Edge teaches in ¶ [0074] when instructions corresponding to graph inducer 440 are executed by a processor (e.g., processor 302). Graph inducer 440 may represent the actions of actors (i.e., determining the actors cluster) as edges in a graph that connect nodes representing the actors performing those actions and the objects being acted upon, the graph may be between actor nodes whenever both actors perform the same action of interest on the same object in the same time window (i.e., time interval)); and 
     redistributing the actor clusters across the application nodes so that the estimated workload portions handled by the actor clusters are distributed as evenly as possible across the application nodes by using actor-cluster identification and actor-cluster redistribution (Edge teaches in ¶ [0031] averaging may be appropriate when the activity of interest is independent and identically distributed, this is rarely the case. For many activities, the actors in an activity system comprise a network and are subject to network effects (e.g., positive network externalities in which each additional actor confers benefits to the existing actor base) and the distribution of activity outcomes—that 80% of the effects come from 20% of the causes (e.g., the actions of actors)—conflicts with the assumption that activity is identically distributed (i.e., evenly distributed) across the population). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Edge by including a system of generating a graph data ([0074]) into the teachings of Agrawal in view of Jansson invention. One would have been motivated to do so in order to the user can analyze the data collected earlier to extract information concerning the actor, the action, the object, and the time representing a unit-level contribution to the overall activity. The discrete edge relations are replaced by a continuous notion of relatedness based on distance or similarity, allowing the relatedness of any pair of nodes to be measured directly even if they lack a connecting edge in the original graph structure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Jansson further in view of Cao (US. Pub. No. 2018/0294851 A1, hereinafter Cao) and further in view of Zeng et al. (CN. 107463434 A, hereinafter Zeng).

Regarding claim 19. Agarwal in view of Jansson teaches the method of claim 17.
        Agarwal in view of Jansson does not explicitly teach wherein the actor clusters are redistributed across the application nodes by: sorting the clusters in descending order based on their workload-portion estimates.
      However, Cao teaches wherein the actor clusters are redistributed across the application nodes by: sorting the clusters in descending order based on their workload-portion estimates (Cao teaches in ¶ [0062] clustering creates ordered clusters so that each cluster ranked by the norms of each cluster in descending order and filtered by its norm).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cao by including a system of filtering the cluster in descending order ([0062]) into the teachings of Agrawal in view of Jansson invention. One would have been motivated to do so in order to reduce the complexity of the node arrangement and the management can easily manages the system and thus helps the user experience. 
    Agarwal in view of Jansson further in view of Cao does not explicitly teach distributing the actor clusters to application nodes by one of: a round-robin approach in which the actors are distributed in order; and successively locating each actor cluster, in order to an application node with remaining resources that best match the actor cluster's estimated workload-portion estimate. 
        However, Zeng teaches distributing the actor clusters to application nodes by one of: a round-robin approach in which the actors are distributed in order; and successively locating each actor cluster, in order to an application node with remaining resources that best match the actor cluster's estimated workload-portion estimate (Zeng teaches on Page. 4, lines 30-34] the actor cluster object and the distributed data and other cluster application scene is monitored and realizing more actor
and load balancing algorithm strategy through a soft ware router (router)and dispatcher (dispatcher). The polling schedule (round robin)). (Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen “a round-robin approach”).     
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng by including a system of using a round-robin schedule in an actor cluster ([Page. 4, lines 30-34]) into the teachings of Agrawal in view of Jansson further in view of Cao invention. One would have been motivated to do so in order to since, the 
round robin load balancing is simple to understand and implement in an actor cluster application.
Response to Arguments
           The Examiner noticed that the applicant mainly discusses about the M.P.E.P examination procedure rather than presenting the actual arguments.

        For example, on Page 6 (i.e., section “C”) of the Remarks argues about the 101 abstract idea of which the rejection does not include an “Abstract idea” and thus this argument is not persuasive. 

     Applicant also argues on Pages 12- 16 (i.e., section “D-E”) that the “Obviousness Rejections” and “Motivation to combine” are not proper.

      In response to these particular arguments, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

     Applicant also argues on Pages 16-22 (i.e., section “F”) that the “Broadest Reasonable interpretation standard and Claim interpretation” is not proper.
     In response to the above argument, the Examiner believes that the claimed languages as presented now have been interpreted under a broadest reasonable interpretation (BRI) because, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, …The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.

The Rejections of Claims 1-15 Under 35 U.S.C. 112(b) (Remarks, Pages 23-25).
       The Applicant argues by reproducing the previous 112 (b) rejection and mentioning that claim 1 under 35 U.S.C. §112(b), the Examiner asserts: For example, claim  1 recites "the distributed service-oriented application comprising: portions of the distributed computer system" renders the claim indefinite because it is unclear how an "application" can comprise or made of the distributed computer system, the specification merely discloses in Para. [0053] that "the distributed service-oriented  application" is software. Therefore, this phrase is unclear. Please clarify. This assertion makes no sense to Applicants' representative. Paragraph [0053] of the current application is provided below: 
            [0053] Figure 11 illustrates a distributed service-oriented application. In Figure 11, a number of servers, such as server 1102, are shown within a distributed computer system. The servers run various different services, such as front-end service 1104. Services are executables that provide functionality to other computational entities through a service interface, such as a RESTful application programming interface ("API") accessed through network communications using REST-protocol requests, although other communications protocols and application programming interfaces can be used. A distributed service-oriented application can be considered to be a collection of various different services, referred to as "service instances" that cooperate to implement a distributed application. The services are each implemented by one or more service instantiations, or service executables, that run within servers, or within virtual machines executing within servers, of one or more distributed computer systems…
        An electronic search of this paragraph would reveal that the term "software" occurs nowhere in paragraph [0053] of the current application. The Examiner's assertion that the specification of the current application discloses "that 'the distributed service-oriented application' is software" is clearly incorrect… (Remarks, Pages 23-25).

         In response to the above Applicant’s arguments, the Examiner respectfully disagrees. 
       First, the term “application” is a type of software that allows users to perform specific tasks. Applications for desktop or laptop computers are sometimes called desktop applications, while those for mobile devices are called mobile apps. When users open an application, it runs inside the operating system until users close it and furthermore, all applications are software, but not vice versa. All types of computer software fall into either of the following two categories: System software and Application Software. Both are software programs designed to instruct and interact with the system or user to perform specific tasks. However, both the software have considerable differences in terms of their design and purpose. 
         Second, the Applicant mentioned in the instant application specification in Para. [0053] that there is no term like “a distributed service-oriented application” is a software,  but the term “application” is a software as narrated above. Also, the instant application specification in Para. [0053] in lines 1, 16 and 22 indicate that “a distributed service-oriented application” illustrated in Fig. 11, a set of front-end-service instantiations communicate with remote clients via internet and LAN and WAN, and the same paragraph [00053] discloses that this distributed-service application considered to be a collection of different services, referred to as “ service instances” that cooperate to implement a distributed application in line 9 (i.e., this indicates that the a distributed-oriented application runs the remote and the other end system). On the other hand, “a distributed service-oriented application” such as, service instantiations 1116 and 1117 running with in a server (i.e., this indicates that the claimed distributed service oriented application is as a software since it runs inside the operating system in this case, the distributed service-oriented application runs in a server). Therefore, it is not clear that the claimed “a distributed service-oriented application” used to run the system or it runs in the system and thus, the above rejection of claims 1-15 under 112 (b) is reasonable.   

The Rejections of Claims 1-15 Under 35 U.S.C. 101. (Remarks, Pages 26-27).
         Applicant argues that the claimed limitation does not include a single occurrence of the term "software" or anything that provides even the slightest indication that "software," whatever the Examiner means by this term, is not patentable. The Examiner repeatedly uses the phrase "software per se," but provides no definition of what the Examiner means by this phrase. This phrase does not occur in 35 U.S.C. § 101. The Examiner has therefore neither defined the phrase nor cited any authority that would indicate this phrase to have any particular meaning or be, in any way, relevant to the patentability of a claim under 35 U.S.C. §101. Since no other authority is cited for the rejection of claims 1-15 as being unpatentable for being "software per se," the 35 U.S.C. § 101 rejections necessarily fail… (Remarks, Pages 26-27).

     In response to the above argument, the Examiner respectfully disagrees. 
     First, the claimed limitation does not have to use the term “software” because the term “application” clearly a software as defined in one of ordinary skill in the artesian and in a plain meaning in the network communication system. 
    Second, the term “application” is a type of software that allows users to perform specific tasks. Applications for desktop or laptop computers are sometimes called desktop applications, while those for mobile devices are called mobile apps. When users open an application, it runs inside the operating system until users close it. In this case, the instant application Para. [0053] clearly disclosed that “a distributed service-oriented application” such as, service instantiations 1116 and 1117 running with in a server (i.e., this indicates that the claimed distributed service oriented application is as a software since it runs inside the operating system in this case, distributed service oriented application runs in a server). Therefore, the above rejection of claims 1-15 under 101 is reasonable.   

B. The rejection of Claim 1. (Remarks, Pages 37-42).
        Applicant argues that the Examiner failed to attempt to interpret the phrase “multiple application nodes” according to the teachings and explanations provided in the specification of the current and therefore attempted to read this phrase onto passages in Agarwal unrelated the meaning of phrase as used in the current application and claims. Agarwal is directed to "distributed computer systems and distributed service applications that execute within distributed computer systems and, in particular, to integrated application-aware load balancing components of a distributed service application and distributed computer system that distribute incoming communications messages among multiple computational nodes within the distributed computer system," as stated in the technical-field section of Agarwal. Clearly, Agarwal is related to distributed service applications that run on distributed computer systems. However, towards the bottom of page 5 of the Office Action, the Examiner attempts to assert that the phrase "computational nodes" is equivalent to, or teaches and suggests, the multiple application nodes recited in the second element of claim 1. This is simply an arbitrary reading of the phrase "computational nodes" used in Agarwal onto the phrase "multiple application nodes" recited in claim 1, without any evidence or reasoned argument and without any attempt to properly interpret the phrase "multiple application nodes." Beginning on line 28 of column 19, Agarwal explains what is meant by the phrase "computational node:" The computational nodes 1506-1509 in Figure 15A and the 15B 
1520 in Figure 15B can be implemented in a variety of different ways. Computational nodes may be physical servers, virtual servers, virtual machines, and even tightly coordinated clusters of computational systems. Ultimately, the computational nodes are necessarily mapped to physical 
processor-controlled hardware systems. Computational nodes are essentially virtual or physical computer systems, and the illustrations of computational nodes in Figures 15 A-B of Agarwal are entirely consistent with this definition. They show virtual or physical computer systems that run service application instances. By contrast, the phrase “application node” does not refer to virtual or physical computer systems in the current application. As shown in Fig. 13A, reproduced above, and as stated in paragraph [0057], quoted above. As shown in FIG. 13A, a RAD^2 circumflex over ^2 application consists of a set of communications-interconnected RAD{circumflex over^2}-application nodes 1303-1315. The RAD {circumflex over^2} application is implemented above the computational infrastructure of a distributed computer system 1320, represented in FIG. 13A as a large collection of server computer systems, such as computer system 1322. (Remarks, Pages 37-42).

      In response to the above redundant arguments, the Examiner respectfully disagrees. 
     First, the instant application claimed limitation clearly disclosed that “multiple application nodes” are implemented in a computational environments provided by the distributed computer system and thus, Agarwal expressly teaches in [Abstract] cluster nodes within the distributed computer system in order to enhance balancing of the computational load applied to the distributed service application and distributed computer system by the remote client computers. The integrated application aware load balancing component additionally includes a layer-7 load balancing subcomponent that periodically and locally computes weights for each computational node and redistributes client requests according to the computed weights among cluster nodes within the distributed computer system in
order to enhance balancing of the computational load applied to the distributed service application and distributed computer system and further teaches how to facilitate a discussion of the application-aware load-balancing component to which the current document is directed, a distributed-application-controlled distributed computer system 1502 is abstracted as in computational nodes 1506-1509, each controlled, at least in part, by a local instance of a distributed service application 1510-1513 as narrated in [Col. 18, lines 1-4].
   Second, although, the claim does not clearly define the phrase “application node” does not refer to virtual or physical computer systems, the Examiner has interpreted and equated the teachings of Agarwal [Col. 19, lines 28-37] that the computational nodes (i.e., application nodes”) are computational nodes may be physical servers, virtual servers, virtual machines, and even tightly coordinated clusters of computational systems in lights of the instant application Fig. 13A and Para. [0057] that the computational infrastructure of a distributed computer system 1320, represented in FIG. 13A as a large collection of server computer systems, such as computer system 1322.



       Applicant also argues that Jansson cannot teach an actors layer, as the phrase "actors layer" is used in the current application and claims, unless Jansson also teaches an application node, since the actors layer is an internal component of an application node. Of course, Jansson fails to teach, disclose, mention, or suggest an application node. To support the above-quoted assertion, the Examiner cites lines 11-20 of column 2 of Jansson. Apparently, these lines are cited merely for including several occurrences of the term "actor." There is no explanation of the meaning of this term in lines 11-20 of column 2 of Jansson, no indication that there is anything more than a single actor in the system, and nothing else in the passage that is related to claim 1 of the current application. There is no occurrence of the phrase "application node" or the phrase "external application node" anywhere in the Jansson reference... Applicants' representative can see no reason for the Examiner's mischaracterization of the cited reference by asserting that includes a lengthy narrative that has absolutely nothing whatsoever to do with the current claims and current application. mechanism for dispatching a load, and has absolutely nothing whatsoever to do with load balancing. The term "load" has many different meanings in the English language and in science and technology, and the Examiner has not even attempted to justify or explain why the term "load" in Jansson is related to term "workload" used in the final element of claim 1. There is no mention of an actor cluster, actor-cluster identification, or actor-cluster redistribution anywhere in this paragraph. Furthermore, the Examiner has clearly not read the current application and has no idea what these terms and phrases mean in the context of the current application. As discussed above. these terms are defined and explained in paragraphs [0072-0090] of the current application, in which actor clusters, actor-cluster redistribution, and actor-cluster identification are all discussed and explained. The Examiner has not even tried to explain to what the phrase "load of signaling" and "more load dispatching mechanism" is relevant in the final element of claim 1. In fact, the Examiner has simply arbitrarily read the final element of claim 1 onto a completely unrelated passage of a completely unrelated reference. (remarks, Pages 42-47).
In response to the above applicant’s argument, the Examiner respectfully disagrees. The prior art of record Jansson expressly teaches the limitation in question by providing the actor cluster stateless node mapping to a stateful server node (i.e., external application node) hosting a specific session for the actor in redistribution application. As shown in FIG. 11, a router actor 1100 can be established to dispatch an initial event to different session handling actors 1102, 1104, 1106… (i.e., employs actor-cluster), and overriding the protocol router criteria to have more load dispatching mechanism according the application context as narrated in [Col. 2, lines 11-20], [Col. 3, lines 32-35 and lines 63-64] and [Col. 15, lines 1-17]. Note that the load dispatching provided by the session handling actor to distribute and monitor the load balancing).
   Furthermore, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal."). Therefore, it was not required to the Examiner to read the whole specification in order to examine clearly recited claimed languages in the instant application. See MPEP § 2111 - § 2116.01, for additional case law relevant to claim interpretation.

The Rejections Claims 3-14 and 18-20 Under 35 U.S.C. 103 as Being Unpatentable 
over Agarwal in view of Jansson and One or More Additional References
       Applicant further argues that all of these claim rejections depend on Agarwal teaching the "multiple application nodes" element of claim 1, which it does not, and Jansson teaching the final two sub-elements of the second element of claim 1 as well as the third element of claim 1, which it does not. At best, Agarwal might arguably teach portions of the preamble and first element of claim 1. Jansson is a completely unrelated reference. Therefore, the rejections of claims 3-14 and 18-20 necessarily fail. Agarwal and Jansson do not teach or suggest that for which they are cited, and this simple fact renders each and every 35 U.S.C. § 103 rejection unsupported and invalid. (Remarks, Page 47).
 
     In response to the above Applicant’s argument, the examiner respectfully disagrees. In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the advantage of combining the teachings of Jansson about the actor based application to modify the computational nodes into a distributed application of Agarwal helps to perform a dynamical load balancing in a computing system.  

      Furthermore, any remaining arguments are addressed by the response above.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455